SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registrant o Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to section240.14a-12 RC2 CORPORATION (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: RC2 CORPORATION 1 OAK BROOK, ILLINOIS 60523 Notice of Annual Meeting of Stockholders to be held on May 6, 2010 The Annual Meeting of Stockholders of RC2 Corporation, a Delaware corporation, will be held at its Corporate Headquarters, 1111 West 22nd Street, Concourse Level, Oak Brook, Illinois 60523, on Thursday, May 6, 2010, at 10:00 a.m., local time, for the following purposes: 1.To elect ten directors to serve until the 2011 Annual Meeting of Stockholders. 2.To approve and adopt an amendment to the RC2 Corporation 2005 Stock Incentive Plan. 3.To ratify the appointment of KPMG LLP, independent registered public accounting firm, as independent auditors of RC2 Corporation for the fiscal year ending December 31, 2010. 4.To take action with respect to any other matters that may be properly brought before the meeting and that might be considered by the stockholders of a Delaware corporation at their annual meeting. We are pleased to take advantage of the Securities and Exchange Commission rules that allow companies to furnish their proxy materials over the Internet.As a result, we are mailing to many of our stockholders a Notice of Internet Availability of Proxy Materials (the “Internet Availability Notice”) instead of a paper copy of this Proxy Statement and our 2009 Annual Report to Stockholders.The Internet Availability Notice contains instructions on how to access those documents over the Internet.All stockholders who do not receive an Internet Availability Notice will receive a paper copy of the proxy materials by mail. The Internet Availability Notice also contains instructions on how to request a paper copy of our proxy materials, including this Proxy Statement, our 2009 Annual Report to Stockholders and a form of proxy or voting instruction card.The proxy materials sent to you will include a proxy card that will provide you with instructions to cast your vote on the Internet, a telephone number you may call to cast your vote, or you may complete, sign and return the proxy card by mail. By order of the Board of Directors Oak Brook, Illinois March 26, 2010 PETER A. NICHOLSON Secretary Stockholders of record at the close of business on March 11, 2010, are entitled to vote at the meeting.Your vote is important to ensure that a majority of the stock is represented.Whether or not you plan to attend the annual meeting in person, if you received paper copies of these proxy materials, please complete, sign, date and return the enclosed proxy card as promptly as possible in the accompanying self-addressed postage pre-paid envelope.Stockholders that have accessed these proxy materials on the Internet, as well as those who have received paper copies, may vote by the following instructions included in this proxy statement or by following the instructions detailed in the Internet Availability Notice, as applicable.If you send in your proxy card or vote by telephone or the Internet, you may still decide to attend the annual meeting and vote your shares in person.Your proxy is revocable in accordance with the procedures set forth in this proxy statement.If your shares are held in “street name” by a broker, nominee, fiduciary or other custodian, please follow the voting directions given by the broker, nominee, fiduciary or other custodian as soon as possible. As noted above, stockholders of record may also vote by the Internet or telephone.Voting by the Internet or telephone is fast, convenient, and your vote is immediately confirmed and tabulated.Most important, by using the Internet or telephone, you help us reduce postage and proxy tabulation costs.The Internet and telephone voting facilities will close at 11:59 p.m. eastern time on May 5, 2010. PLEASE DO NOT RETURN THE PROXY CARD IF YOU ARE VOTING OVER THE INTERNET OR BY TELEPHONE. VOTE BY INTERNET VOTE BY TELEPHONE http://www.proxyvote.com 24 hours a day/7 days a week 1-800-690-6903 via touch tone phone toll-free 24 hours a day/7 days a week INSTRUCTIONS: INSTRUCTIONS: Read the accompanying Proxy Statement. Read the accompanying Proxy Statement. Have your control number located on your proxy card available. Call toll-free 1-800-690-6903. Point your browser to http://www.proxyvote.com You will be asked to enter your control number located on your proxy card. and follow the instructions to cast your vote. You can also register to receive your Annual Report and Proxy Statement electronically, instead of in print. TABLE OF CONTENTS Section Page No. General Information 1 Proxies and Voting Procedures 1 Stockholders Entitled to Vote 2 Quorum; Required Vote 2 Election of Directors 2 Director Qualifications 3 Directors Meetings and Committees 4 Audit Committee 5 Nominating and Corporate Governance Committee 5 Compensation Committee 5 Corporate Governance Matters 6 Director Independence 6 Board Leadership Structure 6 The Board's Role in Risk Oversight 6 Director Nominations 7 Communications between Stockholders and the Board of Directors 8 Code of Business Ethics 8 Audit Committee Matters 8 Report of the Audit Committee 8 Fees of Independent Registered Public Accounting Firm 9 Audit Committee Financial Experts 9 Executive Officers 10 Security Ownership 10 Executive Compensation 13 Compensation Discussion and Analysis 13 Report of the Compensation Committee 26 Summary Compensation Table 27 Grants of Plan – Based Awards 28 Outstanding Equity Awards at Fiscal Year End 29 Option Exercises 30 Employment Agreements 31 Post-Employment Compensation 32 Director Compensation 34 Outside Director Compensation Plan 34 Director Summary Compensation Table 35 Section16(a) Beneficial Ownership Reporting Compliance 36 Transactions With Related Persons 36 Related Person Transactions 36 Review and Approval of Related Person Transactions 36 Equity Compensation Plan Information 37 Approval of Amendment to 2005 Stock Incentive Plan 37 Proposed Amendment 37 Purpose of the 2005 Stock Incentive Plan 37 Why You Should Approve the Amendment 38 Description of the 2005 Stock Incentive Plan 43 New Plan Benefits 46 Vote Required for Approval 46 Board of Directors Recommendation 46 Ratification of Appointment of Independent Auditors 47 Annual Report to the Securities and Exchange Commission on Form10-K 47 Stockholders Proposals 47 Other Matters 48 APPENDIX A - RC2 Corporation 2005 Stock Incentive Plan
